ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on March 6, 1974 (274 So.2d 591) affirming in part and modifying in part the final judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed March 13, 1974 (292 So.2d 585) and mandate now lodged in this court, reversed this *717court’s judgment and remanded the cause for further proceedings;
Now, therefore, It is Ordered that the mandate of this court heretofore issued on April 4, 1973 is withdrawn, this court’s judgment filed March 6, 1973, insofar as it is in conflict with the said opinion and judgment of the Supreme Court of Florida, is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment .of this court and the cause is remanded to the circuit court for, further proceedings in accordance with the opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the circuit court (Rule 3.16, subd. b, F.A.R. 32 F.S.A.).